DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “a decompressor” in claim 1 has been interpreted as “an outdoor expansion valve”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a compressor that sucks a low-pressure refrigerant from a suction flow path compresses the refrigerant, and discharges a high-pressure refrigerant” in lines 2-3. It is unclear whether the limitations are referring to the same refrigerant. For examination purposes, the limitation has been interpreted “a compressor 
Claim 1 recites the limitation "a part of a refrigerant" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a part of the refrigerant”.
Claim 1 recites the limitation "a part of a refrigerant" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a part of the refrigerant”.
Claim 2 recites the limitation "a refrigerant" in lines 6-7 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 3 recites the limitation "a refrigerant" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 4 recites the limitation “a refrigerant" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claims 5-27 are rejected by the virtue dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (2015/0143841) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Kawano discloses a refrigeration cycle apparatus comprising: 
a compressor (20) that sucks a low-pressure refrigerant from a suction flow path (27) compresses the refrigerant (see figure 1), and discharges a high-pressure refrigerant (see figure 1); 
a condenser (30) that condenses the high-pressure refrigerant discharged from the compressor (20; see figure 1); 
a decompressor (41) that decompresses the high-pressure refrigerant that has exited from the condenser (30; see figure 1); 
an evaporator (50) that evaporates the refrigerant decompressed at the decompressor (41; see figure 1); and 
an injection flow path (65, 23a and 82) that is at least either one of an intermediate injection flow path (65 and 23a) and a suction injection flow path (82), the intermediate injection flow path (65 and 23a) allowing a part of a refrigerant that flows toward the evaporator (50) from the condenser (30) to merge with an intermediate-pressure refrigerant in the compressor (20; see figure 1), the suction injection flow path (82) allowing a part of a refrigerant that flows toward the evaporator (50) from the condenser (30) to merge with the low-pressure refrigerant that is sucked by the compressor (20; see figure 1).

Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Kawano to substitute the refrigerant of Kawano with the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B). 
Regarding claim 2, Kawano discloses the refrigeration cycle apparatus further comprising: 
a branching flow path (62) that branches off from a main refrigerant flow path (13) that connects the condenser (30) and the evaporator (50) to each other (see figure 1); 
an opening degree adjusting valve (63) that is provided in the branching flow path (62; see figure 1); and 
an injection heat exchanger (64) that causes a refrigerant that flows in the main refrigerant flow path (13) and a refrigerant that flows on a downstream side with respect to the opening degree adjusting valve (63) in the branching flow path (62) to exchange heat (see figure 1), wherein a refrigerant that exits from the injection heat exchanger (64) and flows in the branching flow path (62) flows in the injection flow path (65, 23a and 82; see figure 1).
Regarding claim 3, Kawano discloses the refrigerant circuit apparatus further comprising: 
a refrigerant storage tank (80) that is provided in a main refrigerant flow path (13) that connects the condenser (30) and the evaporator (50) to each other (see figure 1), wherein a gas component of a refrigerant that accumulates in the refrigerant storage tank (80) flows in the injection flow path (65, 23a and 82; see figure 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Fukushima as applied to claim 1 above and further in view of Asami et al. (JP08-200273A).
Regarding claim 4, Kawano discloses a refrigerant that flows in the injection flow path (65, 23a and 82) merges at a compression chamber (see figure 1).
However, Kawano fails to disclose the compressor includes a fixed scroll and a swinging scroll, the fixed scroll including a end plate and a lap that stands spirally from the end plate, the swinging scroll forming a compression chamber (Sc) by engaging with the fixed scroll.
Asami teaches a scroll compressor comprising a fixed scroll (21) and a swinging scroll (31), the fixed scroll (21) including a end plate (22) and a lap (23) that stands spirally from the end plate (see figure 4), the swinging scroll (31) forming a compression chamber (Sc) by engaging with the fixed scroll (21; see figures 3-4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigeration cycle apparatus of Kawano to substitute the compressor of Kawano with a scroll compressor MPEP 2143 section B). 

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ueno et al. (2017/0138642).
Regarding claim 1, Kawano discloses a refrigeration cycle apparatus comprising: 
a compressor (20) that sucks a low-pressure refrigerant from a suction flow path (27) compresses the refrigerant (see figure 1), and discharges a high-pressure refrigerant (see figure 1); 
a condenser (30) that condenses the high-pressure refrigerant discharged from the compressor (20; see figure 1); 
a decompressor (41) that decompresses the high-pressure refrigerant that has exited from the condenser (30; see figure 1); 
an evaporator (50) that evaporates the refrigerant decompressed at the decompressor (41; see figure 1); and 
an injection flow path (65, 23a and 82) that is at least either one of an intermediate injection flow path (65 and 23a) and a suction injection flow path (82), the intermediate injection flow path (65 and 23a) allowing a part of a refrigerant that flows toward the evaporator (50) from the condenser (30) to merge with an intermediate-pressure refrigerant in the compressor (20; see figure 1), the suction injection flow path (82) allowing a part of a refrigerant that flows toward the evaporator (50) from the 
However, Kawano fails to disclose the refrigerant containing at least 1,2-difluoroethylene.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0023], [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Kawano to substitute the refrigerant of Kawano with the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 5, Kawano discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0023], [0037]-[0039] and [0047], Ueno).

Claim 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Kawano discloses a refrigeration cycle apparatus comprising: 

a condenser (30) that condenses the high-pressure refrigerant discharged from the compressor (20; see figure 1); 
a decompressor (41) that decompresses the high-pressure refrigerant that has exited from the condenser (30; see figure 1); 
an evaporator (50) that evaporates the refrigerant decompressed at the decompressor (41; see figure 1); and 
an injection flow path (65, 23a and 82) that is at least either one of an intermediate injection flow path (65 and 23a) and a suction injection flow path (82), the intermediate injection flow path (65 and 23a) allowing a part of a refrigerant that flows toward the evaporator (50) from the condenser (30) to merge with an intermediate-pressure refrigerant in the compressor (20; see figure 1), the suction injection flow path (82) allowing a part of a refrigerant that flows toward the evaporator (50) from the condenser (30) to merge with the low-pressure refrigerant that is sucked by the compressor (20; see figure 1).
However, Kawano fails to disclose the refrigerant containing at least 1,2-difluoroethylene.
Okamoto teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0014], item [8], line 4).
MPEP 2143 section B).
Regarding claim 13, Kawano as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 14, Kawano as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
Though Ueno fails to explicitly disclose the refrigerant comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto discloses the proportion of HFO-1123 is, in a range of from 25-99.5 vol% (paragraph [0087]) therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed vol% range can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 

Allowable Subject Matter
Claims 6-12 and 15-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 6-12 and 15-27, the prior art of record does not teaches the claimed ternary composition diagram detail of the refrigerant. Further the prior art of record does not provide a particular teaching or motivation for modifying the refrigeration cycle apparatus of Kawano, Fukushima, Okamoto, and Ueno in order to arrive the claimed invention. Thus, claims 6-12 and 15-27 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763